on   11/23/2015         9:21     :57        AM


                                                                                OFFICE                OF     STAN            STANART                                             FILED IN
                                                                              COUNTY          CLERK,          HARRIS              COUNTY,                 TEXAS           14th COURT OF APPEALS
                                                                                          CIVIL       COURTS             DEPARTMENT                                          HOUSTON, TEXAS
                                                                                                                                                                          11/23/2015 9:25:26 AM
    November                23,      2015
                                                                                                                                                                          CHRISTOPHER A. PRINE
                                                                                                                                                                                   Clerk
             Court         of Appeals
    301      Fannin
    Houston,            Texas         77002




                                                                                            LETTER OF

    Trial      Court         Docket          Number:            971598
    Trial      Court         Number:              Three      (3)


    Style:
      BRANDON                         BAILEY                                                                       VS.      ADAM                  KLIEBERT
     APPELLANT(S)                                                                                                           APPELLEE(S)


    Judge:         LINDA                STOREY
I

                                     Attorney:                                                                             Appe11ee(s)                Attorney:
      Steven          D.     Selbe,         No.      18004600                                                                                               Jr.,    No.       24028925
      1900 West Loop South, Suite 1000                                                                                      228 Westheimer Road
      Houston,              Texas       77027                                                                               Houston,              Texas       77006
     Phone:            (713)         961-3366                                                                              Phone:           (713)         528-7711
      Fax:      (713)          961-3938                                                                                     Fax:      (713)         528-7710
     E-Mial:             sselbe@gordonress.com                                                                              E-Mail:         N/A




    Brandon            Bailey,          appellant,           filed    a Notice       of Appeal        on    November          19,     2015          from      the     Final                   that    was   signed         on
    August         21,       2015.


    A Motion               to Modify              Judgment           was     filed   on   September          18,   2015


    The      Clerk’s           Record         is due      to your          office    on   or before        December         21,     2015.




    /S/Joshua              Alegria
    Joshua        Alegria
    Deputy           Clerk
    P.O.     Box         1525
    Houston,            TX        77251-1525
    (713)       755-64211>.o.




                                                                                               1525   I               TX                      I     (713)    755-6421


                                                                                                                                                                                                1 of 1




                                                                                                                                                                                                                            1
'                                                                                                            PM
                                                                                                    Stan Stanart
                                                                                                    County
                                                                                                    Harris
                                                      971598
    ADAMKLIEBERT                               §                    IN THE COUNTYCOURT
                                               §

    vs.                                        §                              AT LAW NO. 3

    BRANDONBAILEY                              §
           Defendant.                          §                    HARRIS COUNTY, TEXAS


                                                          OF APPEAL

          THEHONORABLE
                    JUDGEOFSAIDCOURT:
           Notice is hereby given that Defendant Brandon Bailey            appeals from the Final

              signed and entered by the Court on August 21, 2015, in the above-styled and

    numbered
           lawsuit.
           Attached as Exhibit "1" is the Local Rule Notice of and Assignment of Related Case in

    Appeals. Defendant appeals to either the                   Court            of Harris County,



                                                           submitted,

                                                          & REES, LLP

                                               By:Steven
                                                         D.Selbe
                                                          No.
                                                        Gumicnny
                                                   StateBarNo.24036696
                                                        West Loop South,       1000
                                                                77027
                                                   (713) 961-3366
                                                         961-3938

                                               A'l`TORNEYS
                                                        FORD
                                                       BAILEY




                                                                                                          2
       I hereby certify that a true and correct      of the           document was served upon
the counsel            below, via certified mail return receipt requested on this the       of
November, 2015:

Mr. Javier Marcos, Jr.
Law Offices of Marcos & Associates, PC
228 Westheimer Road
          TX 77006

John Ramsey
Ramsey Law Group
8584 Katy Freeway, Suite 105
Houston,       77024STEVEN




                                                     D. SELBE




                                                                                                 3
                                    CAUSENo. 971598

   KLIEBERT
ADAM                                                                IN
                                           §

                                           §                                    AT LAW NO. 3
vs.

BRANDON      BAILEY                        §
                                           §                        HARRIS COUNTY, TEXAS


             Local Rule Notice of and                  of Related Case in Appeals

        As         by the Local Rules          to                  of Related       to and

of               between the First and Fourteenth Courts of Appeals, I            that the following

related appeal or original proceeding has been previously           in either the First or Fourteenth

Court

              None

        Dated November 19,



                                                            & REES,




                                               StevenD. Selbe
                                               State         No.

                                                           Gumienny
                                                             No. 24036696

                                                              Loop          Suite 1000
                                                             TX 77027

                                               (713) 961-3938 (Facsimile)

                                                               FOR
                                                             BAILEY




                                                       1




                                                                                                        4
                                                        CERTIFICATEOF
                             I hereby          that a true and correct copy of the       document was served upon
                      the counsel              below, via certified mail       receipt      on this the    day of


                      Mr. Javier Marcos, Jr.
                      LawOfficesofMarcos&Associates,PC
                      228 Westheimer Road
                      Houston, TX 77006

                      John Ramsey
                      Ramsey Law Group
                      8584 Katy Freeway, Suite 105
                      Houston,       77024




                                                                              D. SELBE




1066263/25570443v.l




                                                                                                                    5
                                                NO.
                                                  97598
KLIEBERT                              LLC             §    IN THE COUNTY                   ATLAW




BRANDONBAILEY                                         §
                                                      §    HARRISCOUNTY,TEXAS



       On the           of August, 2015, the Court called the above styled and numbered case to trial.

                                                 LLC;
                                                   and                     BRANDON appeared
                                                                               BAILEY
        their attorneysof          and announcedready for            The                   and swore the

     which heard the                                  of counsel. Both parties          rested, the

                                        instructionsto      jury. In response,the      made           that

                           and entered of record.                      for             on the         and
the court

Defendantsdid not object to the             of the         The court considered       motion and

            for                        DEVELOPMENT,                                             BRANDON

BAILEY. is

       ORDERED                                               LLC,
                                                      DEVELOPMENT,                              Defendant,
BRANDONBAILEY,the principle sum of                          (Fifty           Dollars and n0/100)as

                  damages. It is further,

        ORDEREDthat                                             LLC,
                                                      DEVELOPMENT,                                    from

                         thesumof
                   BAILEY,
             BRANDON                                          (`Twenty              Dollarsandno!

attorney'sfees,plusan                                (TwentyThousandDollarsandno/100)ifthis             is

appealed to the Court of Appeals and                   prevails, plus an




                                                                                                             6
                       andno!100)if                    is appealedto the TexasSupremeCourt
              Itis
            ORDEREDthat                                                          LLC, recover from Defendant,

      BRANDON BAILEY,                                on the total sum of                                       to

     be $13,000.00                                        no/100)                 the rate of 5% per        from

      180 days from when                    BRANDON               received           notice of the claim     day

            Judgment                It is

            ORDERED           Plaintiff, KLIEBERT                                LLC,

     BRANDON BAILEY,                                    on the         sum of                 at   rate of 5% per

     annum,                judgment           collected. It is

            ORDERED that all court costs                     herein be                                 BRANDON

              in the sumof $668,00(SixHundred                                        00/100).It is

                           that                 he issued for this judgment for                        KLIEBERT

     DEVELOPMENT,LLC,                 against Defendant,                              It is

                              all relief not            in this              is denied.

            This           of all            of all parties and is a



                                    2 1 2015
                                                            _
                                                                  P|




    —-·


.




                                                                                                                    7
                   ASTO           ONLY:



                0
               . & Associates,P.C.
    LawOfficeof
_   228Westheimer
          TX77006
    Houston,
    Tel:(713)
        (713) 528-7710

           C.
        B.
                          P.C.
    8584        Fwy., Suite 105
    Houston,TX77024
    Phone: (713) 489-7577
           (888)
    Attorneysfor          Kliebert           LLC


                                         _

            D.Selbe
          for                     BAILEY
                            BRANDON
    Gordon&ReesLLP
    1900West Loop           Suite 1000
    Houston,    77027
       (713)961-3366
       (713)961-3938




                                                   8